Case 18-50633-KG Doc 83 _ Filed 09/16/19 Page 1of 35

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

In re ) Case No. 16-11596 (KG)
OUR ALCHEMY, LLC, ef al., ) Gointly Administered)

Debtors.

GEORGE L. MILLER as Chapter 7 Trustee
for the Estates of Debtors Our Alchemy, LLC,
and Anderson Digital, LLC,

Plaintiff,
Adv. No. 18-50633 (KG)
v.

)

}

)

)

)

)

)

)

)

)

)
ANCONNECT, LLC; ANDERSON )
MERCHANDISERS, LLC; ANDERSON )
MERCHANDISERS CANADA, INC.; OA )
INVESTMENT PARTNERS LLC; OA )
INVESTMENT HOLDINGS LLC; VIRGO )
INVESTMENT GROUP, LLC; VIRGO )
SOCIETAS PARTNERS, LLC; VIRGO )
SOCIETAS PARTNERSHIP III )
(ONSHORE), L.P.; VIRGO SOCIETAS )
PARTNERSHIP III (OFFSHORE), L.P.; )
VIRGO SERVICE COMPANY LLC; ARDON __ )
MOORE; MARK PEREZ; JESSE WATSON; )
TODD DORFMAN; BILL LEE; STEPHEN )
LYONS; and FREYR THOR, )
)

}

Defendanis. Re: Adv, Dkt. No. 26

MEMORANDUM OPINION

Re: THE VIRGO INDIVIDUAL DEFENDANTS’
MOTION TO DISMISS

INTRODUCTION

George L. Miller, in his capacity as Chapter 7 trustee (the “Plaintiff” or “Trustee”) for the

jointly administered estates of Our Alchemy LLC (“Alchemy”) and Anderson Digital, LLC
Case 18-50633-KG Doc 83 _ Filed 09/16/19 Page 2 of 35

(“Anderson Digital”) (collectively, the “Debtors”)', brought this adversary proceeding against
certain affiliates of the Debtors and several individuals. Further, the Trustee brought this adversary
proceeding against Alchemy’s Board of Managers: Todd Dorfman (“Dofrman”), Mark Perez
(“Perez”), Jesse Watson (“Watson”) (Dorfman, Perez, and Watson are collectively, the “Virgo
Individuals”), and Bill Lee (served as Alchemy’s former CEO as well). Bill Lee has not responded
to the Complaint. Additional defendants include Anderson Digital’s managing partners including
Stephen Lyons (resigned in 2015) and Ardon Moore (“Moore”). Freyer Thor is also a named
defendant. He answered the Complaint rather than move to dismiss.

This Memorandum Opinion addresses the Virgo Individuals motion to dismiss the Seventh
and Eighth Claims pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, made
applicable by Bankruptcy Rule 7012 (the “Motion to Dismiss”). The Trustee alleges that (1) the
Virgo Individuals, Bill Lee and Moore breached their fiduciary duties to the Debtors and
alternatively, (2) aided and abetted the breach of fiduciary duties to the Debtors. The Virgo
Individuals seek to dismiss the breach of fiduciary duty claim and aiding and abetting breach of
fiduciary duty claim directed toward them.

JURISDICTION

The Court has jurisdiction over this adversary proceeding pursuant to 28 USC,
§§ 157(b)(1) and 1334. Venue in the District of Delaware is proper pursuant to 28 U.S.C. §§ 1408
and 1409, The breach of fiduciary and aiding and abetting the breach of fiduciary duty claims are

non-core proceedings that do not fall under 28 U.S.C. § 157(b)(2). The Court nevertheless “has

 

1 George L. Miller is the Chapter 7 Trustee for the jointly administered estates of the Debtors. The Trustee
has demanded a trial by jury and does not consent to the Court's entry of a final judgment. However, in
deciding a motion to dismiss, the Court is not required to state findings of fact or conclusions of law. Bankr.

R. 52(a)(3).

-2-
Case 18-50633-KG Doc 83 Filed 09/16/19 Page 3 of 35

the power to enter an order on a motion to dismiss even if the matter is not core.” /# re Axiant,
LLC, 2012 WL 5614588, at *1 (Bankr. D. Del. Nov. 15, 2012).

BACKGROUND?

This adversary proceeding has several claims against numerous defendants who also filed
motions to dismiss. In this Memorandum Opinion, the Court will only address the facts relevant
to the claims of the Trustee to breaches of fiduciary duty and aiding and abetting the breaches of
fiduciary duty claims against the Virgo Individuals.

A. Virgo Entities, Acting Through Calrissian, Purchase Milleniam/Alchemy

In 2010, Millennium Entertainment, LLC (“Millennium”) was founded as a film
distribution and catalog company. Compl. § 28. On August 4, 2014, Calrissian L.P. (“Calrissian”)
was formed as a Delaware limited partnership for the sole purpose of acquiring all of Millennium’s
membership interest. Compl. J] 28-29. Calrissian’s general partner was Virgo Service Company
LLC (“Virgo Service Company”) and its limited partners were Virgo Onshore, Virgo Offshore?
and Santa Rita Entertainment, LLC. Compl. § 29. On August 18, 2014, the Virgo Defendants and |
Calrissian entered into an asset purchase agreement with Nu Image Holdings, Nu Image, Inc. and
other equity holders to acquire Millennium for $41 million, Compl. { 30. Thereafter, Calrissian
renamed Millennium as “Our Alchemy, LLC.” (“Alchemy”). Compl. {ff 30-32.

B. Virgo Individuais Served as Board Members
Watson, Dorfman, and Perez are founding partners of Virgo Investment Group, LLC (“Virgo

Investment”) Compl. {| 19-21. Watson served as Virgo Investment’s Chief Investment Officer

 

2 Ruling on the Motion to Dismiss, the Court “must accept all of the complaint’s well-piead facts as true,
but may disregard any legal conclusions.” Fowler v. UMPC Shadyside, 578 F.3d 203, 210-11 (3d Cir.
2009).

3 Virgo Onshore” is an abbreviation for Virgo Societas Partnership III L.P. (Onshore); and “virgo
Offshore” is an abbreviation for Virgo Societas Partnership III L.P. (Offshore)

-3-
Case 18-50633-KG Doc 83 _ Filed 09/16/19 Page 4 of 35

and was responsible for its day-to-day operations. Compl. | 19. After Alchemy was founded,
Dorfman, Watson, Perez, and Bill Lee served as Alchemy’s Board of Managers. Bill Lee served
as the CEO of Alchemy until the end of 2015. Compl. { 21.
C. The August 2014 Calrissian Note
On August 8, 2014, Calrissian entered into a promissory note in favor of Virgo Onshore
and Virgo Offshore in the amount of $14,340,000 to fund Calrissian’s acquisition of Millennium
(“August 2014 Calrissian Note”). Compl. { 33. Section 4.7 of the August 2014 Calrissian Note
states “all proceeds of this Note shall be used solely to make an equity investment in Millennium
LLC.” Id.
D. Alchemy Made a $14.5 Million Disputed Equity Distribution to Calrissian
On September 4, 2014, less than a month after the acquisition, Alchemy entered into a
$40 million credit facility with SunTrust Bank, N.A., which constitutes a $20 million revolver and
a $20 million term loan (the “SunTrust Facility”). Compl. ¢ 34. Upon the closing of the SunTrust
Facility, Perez, at the behest of Alchemy, transferred $14,539,123.65 out of the SunTrust Facility
to Calrissian as an equity distribution (the “Calrissian Distribution”). Compl. {{] 34-37. The
Calrissian Distribution doubled Alchemy’s bank debt from approximately $15 million to over $31
million. Compl. § 38. Subsequently, Cairissian transferred $7,110,756.29 to Virgo Onshore and
$7,411,931.38 to Virgo Offshore. Compl. § 39. The remaining $16,435.98 stayed in Cairissian’s
bank account. Id.
E. The Two Disputed Promissory Notes Payments
The Calrissian Distribution caused Alchemy to become illiquid forcing the Virgo
Defendants to inject capital to maintain operations. Compl. § 42. On January 12, 2015, Virgo

Onshore and Virgo Offshore loaned $3,000,000 to Calrissian for the latter to provide Alchemy
Case 18-50633-KG Doc 83 _ Filed 09/16/19 Page 5of 35

with capital pursuant to a promissory note (the “Virgo January 2015 Note”). See Br. in Supp. of
the Virgo Defs.’ Mot. to Dismiss the Seventh and Eighth Claim, p. 7 (D.I. 27) (the “Defs.’ Br.”).

On the same day, Calrissian, acting at the behest of the Virgo Defendants and Perez,
transferred $3,000,000 to Alchemy (the “First Bridge Loan”) to fund a Promissory Note (the
“Calrissian January 2015 Note”) executed by Alchemy in favor of Caltissian, Compl. 445. The .
maturity date was seventy-five days later, on March 28, 2015. Compl. { 45. On March 31, 2015,
Alchemy transferred §3,051,945.21 to Calrissian to pay off the Calrissian January 2015 Note’s
principal and accrued interest. Compl. J 46. Then, Calrissian transferred $1,494,326.60 to Virgo
Onshore and $1,557,618.60 to Virgo offshore. Compl. {{ 46-47.

On May 21, 2015, Virgo Onshore and Virgo Offshore loaned $3,000,000 to Cairissian for
the latter to provide Alchemy with capital pursuant to a promissory note (the “Virgo May 2015
Note” and along with the Virgo January 2015 Note, collectively, the “Virgo Notes”). See Defs.’
Br. pp. 7-8.4 On the same day, Calrissian, acting at the behest of the Virgo Defendants and Perez,
advanced $3,000,000 to Alchemy (the “Second Bridge Loan” and along with the First Bridge
Loan, collectively, the “Bridge Loans”) to fund a Promissory Note executed in favor of Calrissian
(the “Calrissian May 2015 Note” and along with the Calrissian January 2015 Note, collectively,
the “Calrissian Notes”). Compl. 4 48. The maturity date was seventy-five days later, on August 4,
2015. Id. On July 10, 2015, Alchemy transferred $3,033,534.25 to Calrissian to pay off the May
2015 Note’s principal and accrued interest. Id. at 1 49. Then, Calrissian transferred $1,485,312.03

to Virgo Onshore and $1,548,222.22 to Virgo Offshore. Id. at ff] 49-50. Alchemy’s repayment of

 

4This fact is absent from the Complaint. The Court notes this transaction in Virgo Entities Opinion in
considering the recharacterization and the avoidance claim. The recharacterization claim for this transaction
is closely related to the breach of fiduciary duty claim here.

-5-
Case 18-50633-KG Doc 83 _ Filed 09/16/19 Page 6 of 35

the May 2015 Note was funded from the increased borrowings under the SunTrust Amended and
Restated Loan Agreement signed on July 9, 2015. id at { 49.

F. Negotiations and Events Leading Up to the ANConnect Transaction

In January 2015, Perez and Bill Lee, on behalf of Alchemy, started to negotiate with Anderson
Media Corporation for the potential acquisition of the wholly-owned subsidiary, ANConnect
LLC’s (“ANCONNECT”), video and digital distribution business (the “ANConnect
Transaction”). Jd. at Jf 9, 13. The negotiations were conducted by Bill Lee, Perez, and Charlie
Anderson, the Chairman of Anderson Media Corporation.

On February 11, 2015, Bill Lee signed Millennium Entertainment’s term sheet that expressed
Alchemy’s intent to purchase ANConnect’s US video and digital distribution business and to
assume certain liabilities of ANConnect, in exchange for “a multiple of 4 times estimated Proforma
EBITDA of the Physical Business and 6 times estimated Proforma EBITDA of the Digital
Business.” fd. at 957.

Alchemy had cash flow issues and disputes with a number of its creditors over unpaid debts
leading up to the closing date of the ANConnect Transaction. Jd. at {{] 67-68. Bill Lee and the
Virgo Individuals had multiple email communications between April 2015 and June 2015 about
Alchemy’s liquidity problems. /d. at | 67.

Prior to the ANConnect Transaction, ANConnect’s total industry revenues in physical
business declined from $ 20.6 billion in 2006 to $9.6 billion in 2015, and it defaulted on various
payment obligations owed to Alchemy prior to the ANConnect Transaction. /d. at § 69, b-d.

On May 7, 2015, lender SunTrust’s Counsel, Akin Gump, suggested Alchemy receive a
solvency opinion on ANConnect prior to closing. However, Alchemy failed to obtain a solvency

opinion in connection with the acquisition. /d. at { 70-71.
Case 18-50633-KG Doc 83 _ Filed 09/16/19 Page 7 of 35

G. Alchemy Entered into the ANConnect Transaction

On May 7, 2015, Alchemy and ANConnect executed an Asset Purchase Agreement
(“APA”), which provided that Alchemy would purchase ANConnect’s home video and digital
distribution for motion pictures throughout the United States and its 51% membership interest in
Anderson Digital with certain exclusions. /d. at Ff 14, 59-60; Defs.’ Br. Ex. 1 > The purchase price
was $ 35,893,147 for ANConnect’s physical business, and $1,744,200 for its 51% interest in
Anderson Digital. Jd. at § 62. Alchemy additionally assumed certain liabilities of ANConnect,
including a $3 million obligation due by ANConnect to Group 1200 Media, ANConnet’s third
largest supplier of physical product. /d. at {| 63, 72. The ANConnect Transaction closed on July
9, 2015. Id, at ¥64. ANConnect’s contractual relationship with Group 1200 Media was terminated
in August 2015. fd. at 4 72.

On the same day that the ANConnect Transaction closed, Alchemy and Anderson
Merchandising® entered into a Merchandising Agreement, which provides that Alchemy would
engage Anderson Merchandisers as a contractor to perform services in Walmart stores. Id. at ¥ 123.
The Merchandising Agreement additionally provided that Alchemy would pay certain
“Reimbursement Fees” to Anderson Merchandisers to reimburse half of the amounts paid by
ANConnect to obtain the third-party suppliers’ consent to the assignment of ANConnect’s

contracts to Alchemy pursuant to the APA. Jd. at (130-31. Alchemy paid a total of $2,089,775.45

 

5 Prior to the ANConnect Transaction, Anderson Digital was owned by ANConnect, Stephen Lyons
(“Lyons”), and Freyr Thor (“Thor”). ANConnect had a 51% membership interest, Lyons had a 24.5%
membership interest, and Thor had a 24.5% membership interest. In addition to purchasing ANConnect’s
membership interest in Anderson Digital, Alchemy later purchased all of Lyons’ and Thor’s membership
interests in 2015. Compl. 4 86.

6 Anderson Merchandisers is a wholly-owned subsidiary of Anderson Media Corporation and provides in-
store merchandising services. Compl. {[ 10.

-7-
Case 18-50633-KG Doc 83 _ Filed 09/16/19 Page 8 of 35

in Reimbursement Fees to Anderson Merchandisers for the consents received between July 7, 2015
and July 1, 2016. id. at [J 130-34.

H. Alchemy Purchased Lyons’ and T hor’s Interests in Anderson Digital

Alchemy purchased ANConnect’s 51% membership interest in Anderson Digital as part of the
ANConnect Transaction. On June 30, 2015, Alchemy, Anderson Digital, and Lyons entered into
a membership Interest Purchase Agreement (“Lyons Agreement”) for Alchemy to purchase Lyons’
24.5% interest for the price of $1,800,000. Jd. at € 86. On July 2, 2015, Alchemy, Anderson Digital,
and Thor entered into a Membership Interest Purchase Agreement (“Thor Agreement”) for
Alchemy to purchase Thor’s 24.5% interest for $1,370,114. Id. 94.

I. The ARC Transaction

ARC Entertainment, LLC (“ARC”) is a company registered in Delaware and controlled by
Moore. /d. at { 26. In 2015, ARC was in deep financial trouble and became insolvent. /d. at J 139.
ARC was unable to finalize its 2014 financial audit because of its liquidity issue. As of May 31,
2015, it had in total $13.28 million of current liabilities, and $9.1 million of assets. /d.

‘The Virgo Entities agreed to acquire ARC in exchange for ARC’s $10 million equity
contribution to Calrissian LP, which would ultimately be used to fund the purchase of ANConnect
(“ARC Transaction”). Jd. at § 136.

Prior to the transaction, Aichemy’s CFO, John Avagliano, indicated that ARC was
“functionally insolvent.” Bill Lee responded that the concern should be ignored because the
conversion was positive Jd. at § 140, Upon the Trustee’s information and belief, the Virgo
Individuals desired this transaction as “a sweetheart deal” for Moore, in exchange for an access to
what Bill Lee described as Moore’s “manage[ment] of the primary Bass Family fund...

Billions!!!" Jd. at 7 141.
Case 18-50633-KG Doc 83 _ Filed 09/16/19 Page 9 of 35

Calrissian formed a wholly-owned subsidiary, OA Investment Holdings LLC (“OA
Holdings”), as a vehicle to complete the ARC Transaction. On July 9, 2015, OA Holdings,
Calrissian, and ARC entered into a Contribution Agreement, which provided that ARC would
cotivey substantially all of its assets and certain liabilities to Calrissian, and would further convey
those assets and liabilities’ to OA Holdings. In exchange, ARC would receive a 10% interest in
Calrissian, and Moore would become a board advisor for Alchemy. /d, at § (137, 144, 149.

J. Payments Alchemy made Following the ARC Transaction

a. Funds from Mezzanine Loan Agreement Transferred to ARC

OA Investment Partners LLC (“OA Partners”) was formed by Virgo Entities to carry out
the ANConnect Transaction. Compl. 150. OA Partners’ members included Virgo Onshore, Virgo
Societas Intermediate HI, LLC, and ALC Mezz Partners, L.P.? fd. at { 24. On July 9, 2015, OA
Partners and Alchemy entered into a Mezzanine Loan Agreement for OA Partners to provide
Alchemy a $20,175,893 unsecured credit facility. Id at J 151. The loan was split into two
advances, “Tranche A” ($10,000,000) and “Tranche B” ($10,175,893). Id.

On October 28, 2015, OA Partners advanced $548,000 of Tranche A funds directly to
ARC, and treated this fund as an obligation owed by Alchemy to OA Partners. Jd. at { 160-162.
Alchemy had no contractual relationship with ARC that required such payment from Alchemy to
ARC. Id. at { 163.

b. Deduction by ANConnect to Satisfy OA Holdings’ Obligation

On July 9, 2015, OA Holdings, ANConnect, and ALC Mezz Partners, L.P. entered into a

Loan and Security Agreement (the “ALC Mezz Agreement”), which provides that ANConnect and

 

7 The Contribution Agreement assigned liabilities which include $2.9 million in accounts payable, $2.87
million due to licensors, and $13,793,000 in accrued participation expenses to Calrissian. Compl. { 143.

® ALC Mezz Partners, L.P. is another entity controlled by Moore. Compl. § 27.

-9-
Case 18-50633-KG Doc 83 Filed 09/16/19 Page 10 of 35

ALC Mezz Partners would each advance $2,000,000 to OA Holdings for general use following
the ARC Transaction. Jd. at | 169. The ALC Mezz Agreement specified mandatory repayments of
$250,000 principal with accrued interest on the last day of each calendar quarter starting from
September 30, 2015. Id. at { 170. According to a letter dated October 18, 2015 from ANConnect
to both Alchemy and OA Holdings, ANConnect retained $250,000 that it owed to Alchemy to
satisfy OA Holdings’ obligation to repay ANConnect under the ALC Mezz Agreement. Id. at
4 171. Alchemy was not a party to the ALC Mezz Agreement, and received no benefit for paying
OA Holdings’ debt. /d. at {| 172-73.

c. Alchemy’s Assumption of Sony DADC Obligation

Pursuant to the Contribution Agreement, ARC transferred several contracts to OA
_ Holdings, which included a Replication Services Agreement signed between ARC and Sony
DADC US Ine. d/b/a Sony DADC Americas (“Sony DADC”) on December 30, 2013. /d at { 175.
As of July 9, 2015, ARC owed Sony DADC more than $2 million under the Replication Services
Agreement (“Sony DADC Obligation”). Id. at § 176. On July 8, 2015, Alchemy and Sony DADC
entered into a Third Amendment to Replication Services Agreement (“Third Amendment”), which
provided that Alchemy would assume the Sony DADC Obligation. Jd. at { 177. Alchemy made
at least two payments under the Third Amendment, each time $250,000, on September 23 and
September 30 of 2015. Jd. at §§ 180-81. Alchemy received no benefit for assuming and paying
for OA Holdings’ Sony DADC Obligation. Jd. at § 182.

d. Alchemy Employed Drinkwater

As part of the ARC Transaction, Alchemy agreed to employ Trevor Drinkwater
(“Drinkwater”) and pay for his salary and benefits. /d. at § 185. On July 9, 2015, Alchemy entered

into an Employment Agreement with Drinkwater, which provided that Alchemy would pay

-10-
Case 18-50633-KG Doc 83 Filed 09/16/19 Page 11 of 35

Drinkwater an annual base salary of $350,000 with benefits for him to serve as the President and
CEO of OA Holdings, Bentonville Film Festival LLC and ARC. Jd. at § 188. Defs.’ Br. Ex. 9.

Meanwhile, Alchemy and ARC signed a Business Development Agreement, which
provided that Drinkwater would perform business development services for Alchemy, and a
portion of the revenue generated by his services would be paid by Alchemy to ARC to satisfy OA
Holdings’ earn-out obligation under the Contribution Agreement. Jd. at { 183.

e. Alchemy Paid for OA Holdings’ Obligations

On July 9, 2015, Alchemy and OA Holdings entered into a Management Services
Agreement, which provided that Alchemy would manage OA Holdings and perform all of its
officers’ responsibilities, including the duty to manage Bentonville Film Festival, LLC, a wholly-
owned subsidiary of OA Holdings. fd. at { 187.

Following the signing of the Management Services Agreement, Alchemy paid several
obligations of OA Holdings without receiving benefit, including (1) routine funding of OA
Holdings’ payrolls and paying Bentonville Film Festival’s employment obligations in excess of
$1 million; (2) on December 1, 2015, a transfer of $125,000 to pay an advance due under a
Distribution Agreement between ARC and Jock Animation (Pty) Ltd., (“Jock Animation
Advance”); and (3) on March 7, 2015, a payment of $22,500 advance due under an Acquisition
Agreement between OA Holdings and Double Dutch International (“Double Dutch International
Advance”). Id. at F¥ 193-94.

LEGAL STANDARD

Rule 12(b)(6) provides for dismissal for “failure to state a claim upon which relief can be

granted.” Rule 12(b)(6) is inextricably linked to Rule 8(a)(2), which provides that “[a] pleading

that states a claim for relief must contain . . . a short and plain statement of the claim showing that

-Ui-
Case 18-50633-KG Doc 83 _ Filed 09/16/19 Page 12 of 35

the pleader is entitled to relief.” In its seminal Twombly decision, the Supreme Court ushered in
the modern era of notice pleading under Rule 8(a)(2). The Court observed that “[w]hile a complaint
attacked by a Rule 12(b)(6) motion to dismiss does not need detailed factual allegations, a
plaintiff's obligations to provide the ‘grounds’ of his ‘entitle[ment] to relief? requires more than
labels and conclusions, and a formulaic recitation of the elements of a cause of action will not do.”
Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations omitted). The Twombly
standard is one of “plausibility” and not “probability” - “it simply calls for enough fact to raise a
reasonable expectation that discovery will reveal evidence of” the necessary element. /d. at 556.
The Supreme Court again addressed the Rule 8(a)(2) notice pleading standard in its /gbal
decision. See Ashcroft v. Iqbal, 556 U.S. 662, 677-79 (2009). The gbal decision clarifies that the
Twombly plausibility standard applies to all civil suits filed in federal courts and identifies two
“working principles” underlying the Twombly decision. Id. at 678. “First, the tenet that a court
must accept as true all of the allegations contained in a complaint is inapplicable to legal
conclusions. Threadbare recitals of the elements of a cause of action, supported by mere conclusory
statements, do not suffice.” /d. (citation omitted). “Second, only a complaint that states a plausible
claim for relief survives a motion to dismiss. Determining whether a complaint states a plausible
claim for relief will . . . be a context-specific task that requires the reviewing court to draw on its
judicial experience and common sense.” Jd. at 679 (citation omitted).
The United States Court of Appeals for the Third Circuit synthesized the preceding

authorities in its Fowler decision:

[A]fter Igbal, when presented with a motion to dismiss for failure to

state a claim, district courts should conduct a two-part analysis.

First, the factual and legal elements of a claim should be separated.

The District Court must accept all of the complaint’s well-pleaded

facts as true but may disregard any legal conclusions. Second, a
District Court must then determine whether the facts alleged in the
Case 18-50633-KG Doc 83 Filed 09/16/19 Page 13 of 35

complaint are sufficient to show that the plaintiff has a ‘plausible
claim for relief.’ In other words, a complaint must do more than
allege the plaintiff's entitlement to relief. A complaint has to ‘show’
such an entitlement with its facts. As the Supreme Court instructed
in Iqbal, ‘[w]here the well-pleaded facts do not permit the court to
infer more than the mere possibility of misconduct, the complaint
has alleged-—but it has not “show[n]’—"that the pleader is entitled
to relief.” This ‘plausibility’ determination will be ‘a context-
specific task that requires the reviewing court to draw on its judicial
experience and common sense.’
Fowler y. UMPC Shadyside, 578 F.3d 203, 210-11 (3d Cir. 2009) (citations omitted), The Court
now proceeds with its analysis of the Virgo Defendants’ Motion.
DISCUSSION
A. Admission of the Documents
1. Legal Standard
The Virgo Individuals provide ten exhibits (“Exhibit__”) in their Brief in Support of the Virgo
Individuals’ and Virgo Entities’ Motion to Dismiss the Seventh and Eight Claim of the Trustee’s
Complaint, (D.I. 27) (“Defs.’ Br.”), Exs. 1-10. The Trustee does not object to the submission of
Exhibits 1, 2, and 9. Plaintiff's Memorandum of Law in Opposition to the Virgo Individuals’
Motion to Dismiss for Failure to State A Claim, p. 17 (D.I. 45) (“PL Br.”). The Court discussed
the legal standard in admitting extrinsic documents at the pleading stage in the Virgo Entities
Opinion.
In deciding a motion to dismiss, courts generally only consider the allegations contained
in the complaint, exhibits attached thereto, and matters of public record. Schmidt v. Skolas, 770
F.3d 241, 249 (3d Cir. 2014) (citing Pension Benefit Guar. Corp. v. White Consol. Indus., Inc.,
998 F.2d 1192, 1196 (3d Cir. 1993)). An exception exists for a “‘document integral to or explicitly

relied upon in the complaint’ . . . ‘without converting the motion to dismiss into one for summary

judgment.’ Jd. (quoting In re Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1426 (3d Cir.

-13-
Case 18-50633-KG Doc 83 Filed 09/16/19 Page 14 of 35

1997)). “The rationale underlying this exception is that the primary problem raised by looking to
documents outside the complaint—lack of notice to the plaintiff—is dissipated [where the
plaintiff has actual notice . . . and has relied upon these documents in framing the complaint.’” fd.
The critical analysis lies in “whether the claims in the complaint are ‘based’ on an extrinsic
document and not merely whether the extrinsic document was explicitly cited.” Jd. In Schmidt, the
Third Circuit explained that “the justification for the integral documents exception is that it is not
unfair to hold a plaintiff accountable for the contents of documents it must have used in framing
its complaint, nor should a plaintiff be able to evade accountability for such documents simply by
not attaching them to his complaint.” /d. at 250.
2. Exhibits
a, Exhibit 1

Exhibit 1 is the APA signed between ANConnect and Alchemy. The Trustee does not object
to the submission of this agreement. Pl.’ Br. p. 17. The Complaint explicitly relies on the content
of the APA to form its breach of fiduciary duty claim. The Complaint states that ANConnect and
Alchemy executed an APA, described the “Purchased Assets,” “sale price”, “Assumed liabilities,”
and claims that the Virgo Individuals breached their fiduciary duties for overpaying under the
APA. Compl. ff 59-66. The Court will consider the APA at the pleading stage.

b. Exhibit 2

Exhibit 2 is the Contribution Agreement signed by OA Holdings, Calrissian, and ARC in the
ARC Transaction. The Trustee does not object to the submission of this agreement. P!.’ Br. p. 17.
The Complaint cited portions of the Contribution Agreement in support of the allegation that the

Virgo Individuals breached their fiduciary duties in allowing the ARC Transaction. Compl.

-14-
Case 18-50633-KG Doc 83 _ Filed 09/16/19 Page 15 of 35

qq 139-143. Exhibit 2 is integral to the Complaint and the Court will consider the Contribution
Agreement at the pleading stage.

c. Exhibit 3-6

Exhibit 3-6 are the Virgo January 2015 Note, the Calrissian January 2015 Note, the Virgo
May 2015 Note, and the Calrissian May 2015 Note. The Court discussed the admission of these
four Notes and decided to consider these documents in the Virgo Entities Opinion for the
recharacterization and avoidance claim.

d. Exhibit 7

Exhibit 7 is a letter, dated October 18, 2015, addressed by Bill Lardie, on behalf of ~
ANConnect, to Bill Lee, confirming certain deductions of cash due by ANConnect to Alchemy,
including the deduction of $250,000 to satisfy OA Holdings’ debt to ANConnect. The Trustee
argues that Exhibit 7 is a factual defense provided by the Virgo Individuals and should not be
considered at the pleading stage. Pl.’ Br. p. 24. The Virgo Individuals state that the letter is
explicitly referenced by the Complaint to form its breach of fiduciary duty claim. Defs.’ Br. p. 27.

This letter is integral to the breach of fiduciary duty claim. The Complaint alleges that
based on the October 18, 2015 letter, the Virgo Individuals breached their fiduciary duty in
“directing Alchemy” to allow a $250,000 deduction by ANConnect. Jd. at Jf 171, 260. e. The
content of this letter forms the basis of the Trustee’s claim, The Court will consider this letter at
the pleading stage.

e. Exhibit 8

Exhibit 8 includes two email communications. One email was from Perez to Moore in
relation to the ARC transaction, dated June 5, 2015. Defs.’ Br. Ex. 8. This email is not mentioned

in either Virgo Individuals’ Motion to Dismiss, or the Trustee’s Brief. The Virgo Individual do not

-15-
Case 18-50633-KG Doc 83 _ Filed 09/16/19 Page 16 of 35

elaborate on how this email forms the basis of the Complaint. Thus, the Court will not consider
this email.

The second email is from Perez to Bill Lee, Jim Jenkins, and Watson, dated June 8, 2015.
This email addresses Perez’s negotiation with Moore for the ARC Transaction, which includes the
proposal of Alchemy hiring Drinkwater. Jd. The Trustee alleges that Drinkwater’s employment by
Alchemy was to solely benefit ARC at Alchemy’s expense and states that “this fact is
acknowledged in a June 8, 2015 email... .” Compl. {ff 185-86. The Complaint explicitly relies on
this email to form its breach of fiduciary duty claim. The Court will consider this email at the
pleading stage.

f. Exhibit 9

Exhibit 9 is the Employment Agreement signed between Drinkwater and Alchemy. The

Trustee does not object to the submission of this agreement. Pi.’ Br. p. 17. The Trustee explains
Drinkwater’s employment contract, his compensation, and his responsibilities to establish the
breach of fiduciary duty claim, and therefore explicitly relies on the Employment Agreement.
Compl. § 188. The Court will consider this document at the pleading stage.

g. Exhibit 10 |

Exhibit 10 is a portion of the SunTrust Loan Facility signed by Millennium and SunTrust
Bank on September 4, 2014. Defs.’ Br. Ex. 10. The Complaint alleges that after the closing of the
SunTrust Loan Facility, Perez caused a transfer of $14,539,123.65 from the SunTrust Loan
proceeds through Alchemy to Calrissian and recorded it as “member distribution.” Compl. fff 34-
37. The Virgo Individuals offer an excerpt of the SunTrust Loan facility to show that the transfer
was permitted use of the fund, to reimburse Calrissian for its previous equity contribution. Defs.’

Br. p. 31. This is a factual dispute raised by the Virgo Individuals regarding the purpose of the

-16-
Case 18-50633-KG Doc 83 Filed 09/16/19 Page 17 of 35

transfer, The Trustee bases his claim on the transfers before and after receiving the SunTrust Loan
Facility, rather than the content of the SunTrust Loan Facility agreement. The Court will not weigh
evidence at this stage and determine the meaning of the SunTrust Loan Facility agreement. Further,
the Exhibit does not include the full document. The Court will not consider Exhibit 10 at the
pleading stage.

B. Trustee’s Claim is Not A Deepening Insolvency Claim

The Virgo Individuals argue that all of the Trustee’s allegations boil down to a claim that the
Virgo Individuals allowed various transactions that drove Alchemy into deeper insolvency. Defs.’
Br. p. 10. The Trustee argues that the allegations are that the Virgo Individuals knowingly allowed
Alchemy to overpay for the ANConnect Transaction, stripped off Alchemy’s working capital for
the affiliates’ benefits, and tried to rehabilitate ARC’s failing business at Alchemy’s expense. Pl.’
Br. pp. 21-22.

1. Delaware Does not Recognize “Deepening Insolvency” Theory

It is well settled that Delaware does not recognize the theory of “deepening insolvency,” and
does not support a claim that alleges that a debtor should have filed for bankruptcy rather than
continuing to operate the insolvent business and incur additional debt. Quadrant Structured Prod.
Co., Ltd. y. Vertin, 115 A.3d 535, 547 (Del. Ch. 2015) (holding that “directors . .. do not have a
duty to shut down the insolent firm and marshal its assets for distribution to creditors. . . . Directors
cannot be held liable for continuing to operate an insolvent entity in the good faith belief that they
may achieve profitability, even if their decisions ultimately lead to greater losses for creditors.”),
see also Trenwick Am. Litigation Trust v. Ernst & Young, L.L.P., 906 A.2d 168 (Del.Ch.2006),

aff'd, 931 A.2d 438 (Del. 2007).

-T7-
Case 18-50633-KG Doc 83 _ Filed 09/16/19 Page 18 of 35

The business judgment rule protects good faith, disinterested business decisions when the
directors institute a business strategy that involves taking on additional debts. Jn re Midway
Games Inc., 428 B.R. 303, 315 (Bankr. D. Del. 2010), on reconsideration in part (Mar. 19, 2010)
(internal citation omitted). Directors do not have a duty to creditors of an insolvent corporation to
abandon the effort to rehabilitate the corporation in favor of the creditors! interests. /d. at 316. If
the business strategy results in deeper insolvency and ultimately fails to increase the company’s
value, it does not mean that a plaintiff can state claims against the directors based on the result.
This is simple business failure that does not give rise to breach of fiduciary duty claims. Jd.

2. Trustee’s Allegations are Beyond Deepening Insolvency Claim

In the present case, the Court will dismiss the allegations that are based on 1 “deepening
insolvency” theory. The Trustee alleges that Alchemy had liquidity issues prior to the ANConnect
‘Transaction, and the ANConnect Transaction placed Alchemy in deeper insolvency and unable to
pay its Habilities. Compl. { 66. This is disguised deepening insolvency theory that may not form
the basis for breach of fiduciary duty claims. However, the Complaint also alleges that Alchemy
received less than reasonably equivalent value in the ANConnect transaction and overpaid for the
transaction. id. Therefore, the Court does not read this claim as a solely deepening insolvency
claim. The Court will consider the allegation that the Virgo Individuals breached their fiduciary
duties by overpaying ANConnect.

Additionally, the Complaint alleges that the Virgo Individuals caused Alchemy to enter
into the ARC Transaction for the benefit of Moore, and overpaid for the transaction. Jd. at {| 137,
141, 260. The Complaint further contends that the Virgo Individuals caused Alchemy to assume a

number of Alchemy affiliates’ obligations without receiving benefit. Jd at {J 148, 175-179, 260.

-18-
Case 18-50633-KG Doc 83 _ Filed 09/16/19 Page 19 of 35

Moreover, the Trustee alleges that the Virgo Individuals caused Alchemy to enter into a variety of
“Fraudulent Transfers” pursuant to an actual fraudulent transfer theory. /d. at {| 208, 260.

These allegations go beyond a simple deepening insolvency claim. The center of these
claims is that Alchemy incurred additional obligations without receiving benefit or reasonably
equivalent value. Therefore, the Court will consider the allegations that do not implicate deepening
insolvency theory and determine whether the claims meet the Rule 12(b)(6) legal standard.

C. The Breach of Fiduciary Duty and Aiding and Abetting Claims Identified Certain
Transfers

1. Legal Standard

The Virgo Individuals argue that the breach of fiduciary duty and aiding and abetting
claims incorporate sixty-three pages of the Complaint without any specific factual allegation.
Defs.’ Br. pp. 16-17. The Trustee argues that it alleges each Virgo Individual’s Board membership,
their knowledge in each transaction, and a series of challenged transactions under the claim. Pl.’
Br. pp. 24-25.

The Court will dismiss a claim which is impermissibly vague when the plaintiff solely
incorporates a lengthy complaint without identifying any challenged transaction or patty. in re
DBSI Inc., 445 B.R. 351, 358 (Bankr. D. Del. 2011) (dismissing a breach of fiduciary duty claim
for simply referring to “above-described actions and omissions” in a lengthy complaint without
identifying any specific facts under the breach of fiduciary duty count).

2. The Trustee’s Claims Identified Certain Transactions

In the present case, the Complaint narrates a variety of transactions from Paragraph 1 to
206. Under the “Seventh Claim,” the breach of fiduciary duty count, the Trustee lists seven

challenged transactions. Compl. { 260, a-g.

-19-
Case 18-50633-KG Doc 83 Filed 09/16/19 Page 20 of 35

The challenged transaction under “4260 a” allowed the Debtors to enter into the Fraudulent
Transfers which incorporates the Fraudulent Transfers listed under the First Claim, 4208 a-k. The
challenged transactions under §260 b-g involved b. Alchemy entering into the Anderson
Transaction, c. Alchemy entering into the ARC Transaction, d. ARC assigning obligations to
Alchemy, including the Sony DADC Obligation, e. Alchemy paying OA Holdings’ obligations,
including a $250,000 deduction by ANConnect, f. Alchemy transferring benefits of assets to ARC,
including the Bentonville Film Festival, and g. Aichemy continuing to employ key ARC personnel.
id. at { 260.b-g.

The Trustee identifies specific challenged transactions under [260 “a,” “b,” and “c.”
However, he fails to identify the transactions under “d,” “e,” “f,” and “g.” Under the transactions
lettered “d, e, £,” the Trustee uses the phrase “e.g.” and “including but not limited to” in reference
to challenged transactions without explaining the specific occurrence. Under the transaction
numbered “g,” the Trustee merely states “key ARC personnel” without identifying the specific
individuals at issue.

The Complaint constitutes 308 paragraphs and numerous transactions that involve different
parties. The Trustee must allege specific facts about the challenged events, and may not merely
use broad incorporation language to refer vaguely to transactions. Therefore, the Court will only
consider the events that are specifically listed under the breach of fiduciary count.

The aiding and abetting claim specifies that the challenged transactions are the events
listed in the breach of fiduciary claim, and the scope of the claim is to the extent that “any of the
Virgo Individuals . . . might be found not to have had a fiduciary duty to the Debtors at the time

of the transactions... .” Jd. at ¢ 266. The language is sufficient.

-20-
Case 18-50633-KG Doc 83 Filed 09/16/19 Page 21 of 35

D. Breach of Fiduciary of Duties

1. Pleading Standard

The Trustee alleges that Perez, Watson, and Dorfman owed fiduciary duties to Alchemy,
and they breached their duties of loyalty, due care, and good faith in the operation of Alchemy’s
business. Id. at J] 254-64. The Virgo Individuals argue that the Complaint fails to plead sufficient
facts to support the breach of fiduciary claim, and fails to identify any conduct of Watson,
Dorfman, or Perez that resulted in the breach. Defs.’ Br. pp. 16-18.

The Trustee must plead sufficient facts showing both the existence of a fiduciary duty and that
the fiduciary breached that duty. Beskrone v. OpenGate Capital Grp. (In re PennySaver
USA Publ'g, LLC), 587 B.R. 445, 463-64 (Bankr, D. Del. 2018). Delaware law is clear that officers,
directors, and managers owe the corporation the traditional “triad” of duties: due care, loyalty and
good faith. Official Comm. of Unsecured Creditors of Fedders N. Am., Inc. v. Goldman Sachs
Credit Partners, L.P. (In re Fedders N. Am., Inc.}, 405 B.R. 527, 539 (Bankr. D. Del. 2009)
(citing Malone vy. Brincat, 722 A.2d 5, 10 (Del. 1998) ).

A complaint fails to state a claim against an alleged officer for breach of fiduciary

duty when it fails to allege facts demonstrating that (1) he took part in the

challenged conduct and (2) failed to demonstrate the due care attendant to his

particular office in doing so... . Jn re Bridgeport Holdings, Inc., 388 B.R. 548,

573 (Bankr. D. Del. 2008).

To state a plausible claim for a breach of fiduciary duty, the plaintiff should allege specific
conduct by each individual officer or director in authorizing the challenged transaction. Jn re
PennySaver USA Publ'g, LLC, 587 B.R. 445, 465-66 (Bankr. D. Del. 2018) (holding that the facts
a trustee must show to establish a fraudulent transfer include (1) the “specific facts as to which

transactions a particular defendant authorized . . . (2) what authority a particular defendant had to

approve such transactions” and (3) the Trustee must not lump defendants together (without

-24-
Case 18-50633-KG Doc 83 Filed 09/16/19 Page 22 of 35

supplying specific facts as to each defendant's wrongdoings).”; In re Conex Holdings, LLC, 514
B.R. 405, 413 (Bankr. D. Del. 2014) (dismissing a breach of fiduciary claim for failing to plead
with specificity about which individual defendant authorized the challenged transaction); In re
Troll Comme'ns, LLC, 385 B.R. 110, 120 (Bankr. D. Del. 2008) (dismissing a breach of fiduciary
claim because the complaint was vague and lacked adequate detail about each defendant’s
conduct).

In the Complaint the Trustee alleges that Watson, Perez, and Dorfman all served as
Alchemy’s Board members. Therefore, the Trustee sufficiently pleads that they owed fiduciary
duties to Alchemy. Compl. § 19-21. The Court will discuss whether the Trustee met his burden
to show that they breached their fiduciary duties in the alleged transactions.

2. Duty of Care

The duty of care is the duty to act on an informed basis. Burtch v. Huston (in re UsDigital,
Inc.), 443 B.R. 22, 41 (Bankr. D. Del. 2011) (citing Cede & Co. v. Technicolor, Inc., 634 A.2d
345, 361 (Del. 1993) ). The fiduciary duty of due care requires that directors of a Delaware
corporation both: (1) “use that amount of care which ordinarily careful and prudent men would
use in similar circumstances;” and (2) “consider all material information reasonably available.” Jn
re Bridgeport Holdings, Inc., 388 B.R. 548, 568 (Bankr. D. Del. 2008) (citing Jn re Caremark Int'l
Inc. Deriv. Litig., 698 A. 2d 959, 967 (Del Ch. 1996)).

A breach of the duty of care requires proving gross negligence. In re Fedders N. Am., Inc., 405
BR. at 527; see also Cargill, Inc. v. JWH Special Circumstance LLC, 959 A.2d 1096, 1113 el.
Ch. 2008) (“[A] corporate director is only considered to have breached his duty of care in instances
of gross negligence.”) (quoting Cinerama, Inc. v. Technicolor, Inc., 663 A.2d 1134, 1148

(1994)). Gross negligence “generally requires that officers, directors, and managers fail to inform
Case 18-50633-KG Doc 83 Filed 09/16/19 Page 23 of 35

themselves fully and in a deliberate manner.” Jn re Fedders N. Am. Inc., 405 B.R. at 527
(citing Cede & Co., 634 A.2d at 368). If gross negligence is established, the directors will lose the
business judgment protection, and the court will consider the challenged transaction under an
“entire fairness standard of review.” In re Bridgeport Holdings, Inc., 388 B.R. 548, 569 (Bankr.
D. Del. 2008) (internal citation is omitted).

The Court will discuss each challenged transaction in deciding whether the Complaint
pleads a plausible breach of due care claim.

E. The Fraudulent Transfers

The Trustee alleges that the Virgo Individuals breached their fiduciary duties in approving
the “Fraudulent Transfers” listed under the First Claim. Compl. { 260. The Virgo Individuals argue
that only three of these transactions were approved by the Virgo Individuals, including a $14.5
million Calrissian Distribution and two Bridge Loan repayments. Defs.’ Br. p. 30.

The “First Claim” lists the “Fraudulent Transfers” numbered “a-k.” fd at 208. The
transfer under item “b” was a payment made by Anderson Digital to ANConnect. The Trustee fails
to show its relevance to the Virgo Individuals’ fiduciary duties toward Alchemy. The transfers
under items “c,” “g,” “h,” and “i” fail under the ANConnect Transaction and the ARC Transaction.
The Court will address the transfers under the discussion of the ANC Transaction and the ARC.
The Court will discuss all other transactions below.

1. The $14 Million Calrissian Distribution

The Trustee contends that Perez breached his fiduciary duty by making the $14 million

Calrissian Distribution. Compl. | 208. a. The Virgo Individuals argue that this transfer was a

repayment of the August 2014 Calrissian Note. 2014. Defs.’ Br. pp. 30-31.
Case 18-50633-KG Doc 83 Filed 09/16/19 Page 24 of 35

The Complaint alleges that Perez caused Alchemy to transfer $14,539,123.65 of the
SunTrust loan proceeds to Calrissian and recorded it as “member distribution” in Alchemy’s books
and records, and subsequently transferred the funds to the Virgo Entities. Compl. ff] 35, 37, 208.
Alchemy received no consideration for the Calrissian Distribution. The Complaint states a
plausible claim that Perez breached his duty of due care in making the transaction.

The Virgo Individuals argue that the Calrissian Distribution is a loan repayment, rather
than an equity investment. However, the Virgo Entities do not make that claim in their motion to
dismiss the recharacterization claim. (D.I. 25). From the face of the Complaint, the August 2014
Calrissian Note is not a loan, but rather an equity contribution. The Complaint states that the
August 2014°* Calrissian Note addresses the proceeds to be used as “equity investment.”

In reviewing a motion to dismiss for failure to state a claim, the Court will take all
allegations as true and will read all factual disputes in plaintiffs favor. In re Pursuit Capital
Memt., LLC, 595 B.R. 631, 646 (Bankr. D. Del. 2018). The Court will not weigh the evidence and
turn a motion to dismiss into a motion for summary judgment at the pleading stage. Here, the
Trustee establishes a ptima facie case of Perez’s breach of his fiduciary duty. The Court will deny
dismissal of the claim. |

2. The Payments Made to Lyons and Thor to Acquire their Membership Interests in
Anderson Digital

In the Complaint the Trustee contends that the Virgo Individuals breached their fiduciary
duties by overpaying Lyons and Thor between July 2015 and August 2016 in relation to the
acquisition of their combined 49% membership interests in Anderson Digital. Compl. { 260. d. e.
However, the Trustee does not provide any fact regarding who authorized these payments, which

director was involved, and how much Alchemy overpaid for their membership interests. The

24.
Case 18-50633-KG Doc 83 Filed 09/16/19 Page 25 of 35

Trustee fails to state a plausible claim, and the Court will grant the Motion to Dismiss the breach
of fiduciary claim.
3. Reimbursement Fees paid to Anderson Merchandisers

The Trustee contends that the Virgo Individuals breached their fiduciary duties by paying
the reimbursement fees to Anderson Merchandisers between July 2016 and July 2016 in the total
sum of $ 2,089,775.45. Compl. Ff 130-134, 208, f. Similarly, here the Complaint fails to identify
the individuals who were involved in these reimbursement payments. The Court will grant the
Motion to Dismiss this transaction.

4, The Two $3 Million Bridge Loan Repayments

The Trustee alleges that the Virgo Individuals breached their fiduciary duties in authorizing
the transfers of $3,051,945,21 and $3,033,534.25 from Alchemy through Calrissian to the Virgo
Entities (two “Bridge Loan Repayments”). Compl. { 208. j, k. The Virgo Individuals admit that
the Board approved these two payments. Defs.’ Br. p. 30. The Court in the Virgo Entities
Recharacterization Opinion determined that these were repayments of two short-term loans
provided by the Virgo Entities to Alchemy. The Complaint fails to show how the Board was
grossly negligent in authorizing the repayments of these loans. The Court will grant the Motion to
Dismiss regarding these transactions.

5 The ANConnect Transaction

The Trustee contends that the Virgo Individuals breached their fiduciary duties by paying
the purchase price of $29,888,124.40 and assuming obligations in excess of $16 million in the
ANConnect Transaction. Compl. {| 208. c, 260. The Trustee alleges that at the time of the

ANConnect Transaction, Alchemy was struggling in its core business, ANConnect’s business was

-25-
Case 18-50633-KG Doc 83 Filed 09/16/19 Page 26 of 35

in rapid decline, and the Virgo Individuals signed the deal knowing that ANConnect would
terminate the contractual relationship with its third largest supplier in 2015. Id. at [J 64-72.

The Virgo Individuals argue that the Trustee fails to show any of the Board member’s gross
negligence in entering into the ANConnect Transaction, but instead, shows that the Virgo
Individuals were informed prior to the ANConnect Transaction. Defs.’ Br. p. 22.

The Court reviews the ANConnect transaction under the business judgment rule. In
Delaware, the “directors enjoy a presumption of honesty and good faith with respect to negotiating
and approving a transaction involving a sale of assets.” In re Bridgeport Holdings, Inc., 388 B.R.
548, 567 (Bankr. D. Del. 2008), The complaint must show that the Board was grossly negligent in
making the acquisition decision. In re Fedders N. Am., Inc., 405 B.R. 527, 539-40 (Bankr. D. Del.
2009); Trenwick America Litigation Trust v. Ernst & Young, L.L.P., 906 A.2d 168 (Del.Ch.2006)
(holding that the complaint sufficiently alleged gross negligence by claiming “that a board
undertook a major acquisition without conducting due diligence, without retaining experienced
advisors, and after holding a single meeting at which management made a cursory presentation.”).

The Complaint fails to plead around the business judgment rule. It fails to show any
deficient decision-making process by the Board or any specific Board member’s gross negligence
in approving the transaction. The Trustee must plead with specificity that among Perez, Watson,
and Dorfman, who was involved in the transaction.

Additionally, the Trustee does not show the Board members’ failure to inform themselves
prior to the ANConnect ‘Transaction. According to the Complaint, Alchemy was aware of
ANConnect’s financial difficulties, business decline, defaults in payments, and the incoming

termination of relationship with Group 1300 Media prior to entering into the transaction. fd. at

-26-
Case 18-50633-KG Doc 83 Filed 09/16/19 Page 27 of 35

{{ 69, 72. The Trustee may not claim that the Board breached their fiduciary duties by simply
approving a transaction with an entity that is in financial trouble.

Further, the focus of the Virgo Individuals’ breach of fiduciary duty is the price Alchemy
paid. However, the Trustee fails to demonstrate any specific fact to show the overpayment. Rather,
the Trustee merely makes conclusive statement alleging that Alchemy “overpaid,” Delaware does
not recognize a breach of fiduciary claim solely based on alleged “overpayment” on a transaction
without specification. Chester Cty. Employees’ Ret. Fund v. New Residential Inv. Corp., 2016
WL 5865004, at *12 (Del, Ch. Oct. 7, 2016), aff'd, 186 A.3d 798 (Del. 2018) (dismissing the
breach of fiduciary claim and holding that the “[p]laintiff should allege the amount by which New
Residential allegedly overpaid, and [p]laintiffs allegations should deal with the overpayment
incentives. ...”). |

The Court will dismiss the breach of due care claim against the Virgo Individuals for
entering into the ANConnect Transaction.

6. Entering into the ARC Transaction

The Trustee alleges that the Virgo Individuals breached their duties of due care by allowing
Alchemy to enter into the ARC Transaction. Compl. { 260. c. The Trustee contends that the Virgo
Individuals consummated the transaction to provide Ardon Moore a “sweetheart deal” in exchange
for Ardon Moore’s management in the Bass Family fund. /d. at § 141. The Virgo Individuals argue
that Alchemy was not a party to the ARC Transaction and was not involved in the transaction.
Defs.’ Br. pp. 23-24.

The Contribution Agreement was entered into by ARC, Calrissian, and OA Holdings. The
transaction was for OA Holdings, Calrissian’s wholly-owned subsidiary, to acquire ARC in

exchange for a $10 million equity contribution to be used toward the ANConnect acquisition.

-27-
Case 18-50633-KG Doc 83 Filed 09/16/19 Page 28 of 35

Compl. { 136. This transaction was not signed by Alchemy and did not impose any obligation on
Alchemy (although it may have affected Alchemy ultimately). Defs.’ Br. Ex. 2. The Trustee does
not explain how the Virgo Individuals injured Alchemy by entering into the ARC Transaction, and
thus fails to rebut the business judgment rule presumption. The Court will dismiss the breach of
fiduciary claim against the Virgo Individuals for entering into the ARC Transaction.

7. Alchemy’s Assumption of ARC’s and OA Holdings’ Obligations

The Trustee alleges that the Virgo Individuals breached their fiduciary duties by assigning
certain of ARC’s obligations to Alchemy, allowing Alchemy to assume OA Holdings’ obligations
in the Contribution Agreement, and allowing the benefits of assets to flow to ARC. As the Court
‘discussed above, it will only address the transactions that are clearly stated in the Complaint. The
Trustee asserts the following specific transactions under the breach of fiduciary claim:

(1) Alchemy transferred $548,000 of Tranche A funds to ARC without contractual
relationship with ARC; Compl. ff 162-68, 208. i.

(2) Alchemy allowed ANConnect to offset $250,000 to satisfy ARC’s obligation to
ANConnect pursuant to the ALC Mezz Agreement; /d. at {J 171, 208. g.

(3) Alchemy assumed the Sony DADC Obligation and made two payments to Sony DADC
in 2015; Jd. at 4] 176-81, 208. h.

(4) Alchemy paid various of OA Holdings’ obligations, including the funding of OA
Holdings’ payroll and Bentonville Film Festival, LLC; a payment of $1250,000 advance for the
Distribution Agreement between ARC and Jock Animation (Pty) Ltd, and a payment of $22,500
advance due for a contract between OA Holdings and Double Dutch International. Jd. at J] 195-

98; Pl.’ Br. p. 29.

-28.
Case 18-50633-KG Doc 83 Filed 09/16/19 Page 29 of 35

The Virgo Individuals argue that the Complaint fails to state plausible breach of fiduciary
duties claim in each transaction under the Complaint. The Court will address these transactions
individually below.

F. Sony DADC Obligation Assignment

According to the Complaint, Sony DADC demanded that Alchemy assume the obligation
by signing the Third Amendment with Alchemy. Comp!. {[ 177. The Complaint further alleges that
Alchemy made two payments, $257,000 and $250,000 to Sony DADC consequently. However,
the Complaint fails to state which Virgo Individuals authorized or signed the Third Amendment,
and does not provide any facts about who authorized the two payments. The Trustee does not
allege adequate facts to state a plausible claim, and the Court will grant the Motion to Dismiss for
this claim.

G. Transfer of $548,000 Tranche A Fund to ARC

The Complaint alleges that the Virgo Individuals breached their fiduciary duty by allowing
OA Partners to transfer $548,000 of the advanced Tranche A funds to ARC, Compl. {| 260. a.
However, the Complaint states that the wire was approved by two Virgo Investment Group
executives--Robert Racusin and Ben Painter. Jd. at § 161. The Complaint fails to elaborate on the
Virgo Individuals’ participation in this transfer. The Court will grant the Motion to Dismiss of this
transfer.

H. The $250,000 payment under the ALC Mezz Agreement

Similarly, the Complaint merely states that “Alchemy agreed to allow” ANConnect to
retain $250,000 it owed to Alchemy in satisfaction of OA Holdings’ obligation to ANConnect. Jd.
at J 171. The Trustee does not provide the name of any individual defendant who authorized the

payment. In fact, the October 18, 2015 letter shows that the email communication was from

=-79-
Case 18-50633-KG Doc 83 Filed 09/16/19 Page 30 of 35

ANConnect to Bill Lee and Jim Jenkins. Jd; Br. p. 27. Ex. 7. The Trustee does not provide any
facts showing any Virgo Individuals’ participation. The Court will grant the Motion to Dismiss
this claim.

I. Benefits of Assets flowed to ARC and Payments of OA Holdings’ Obligations

The Complaint alleges that the Virgo Individuals allowed the “benefits of assets (including
but not limited to Bentonville Film Festival, LLC) to flow to ARC, even though those assets had
been contributed to OA Holdings. .. .” Jd. at § 260, f. The Virgo Individuals argue that they cannot
divine the meaning of Trustee’s allegation, and the claim should be dismissed. Defs.’ Br. p. 27.

It seems that this paragraph refers to Paragraph 194 of the Complaint, which indicates that
the Virgo Individuals, Bill Lee and Ardon Moore, collectively approved Alchemy’s funding of
OA Holdings’ payroll and payments for Bentonville Film Festival LLC’s° employment
obligations. fd. at § 194, a. The Complaint additionally alleges that the Virgo Individuals
collectively approved Alchemy to make the Jock Animation Advance payment and Double Dutch
International Advance payment without receiving any benefit. /d. at | 194, b. c. The Trustee’s brief
clarifies that this subsection indicates the Virgo Individuals’ authorization of the above payments.
Pl.’ Br. p. 29.

Here, the Complaint sufficiently alleges that the Board authorized these transfers to strip
assets from Alchemy to benefit OA Holdings. It states plausible breaches of fiduciary duties claim.
The Court will deny the Motion to Dismiss this transaction.

J. Employment of Drinkwater
The Trustee alleges that the employment of Drinkwater was at Alchemy’s expense solely

for the benefit of ARC. Compl. J] 188, 191. According to the email communication among Perez,

 

° The Complaint alleges that Bentonville Film Festival LLC is a wholly-owned subsidiary of OA Holdings.
Compi. J 187.
Case 18-50633-KG Doc 83 Filed 09/16/19 Page 31 of 35

Bill Lee, Watson, and Jim Jenkins dated June 8, 2015, the employment of Drinkwater was part of
the ARC Transaction proposal raised by Moore. Defs.’ Br. Ex. 8. The employment of Drinkwater
by Alchemy to serve as the CEO for ARC and OA Holding is the result of the parties’ negotiation
in the ARC Transaction. From this transaction, Alchemy was to receive a $10 million equity
contribution, which the email described as “Alchemy Investment.” /d@.; Compl. 4 136.

The Trustee is required to rebut the business judgment rule to survive a motion to dismiss
for the directors’ breach of fiduciary duties in negotiating and entering into the ARC Transaction.
As the Court discussed above, the Trustee fails to plead around the business judgment rule to show
anyone’s gross negligence in entering the ARC Transaction. Therefore, the Court will grant the
Motion to Dismiss of this claim.

K. Breach of Duty of Loyalty and Good Faith
“The duty of loyalty mandates that the best interest of the corporation and its sharcholders
takes precedence over any interest possessed by a director, officer or controlling shareholder and
not shared by the stockholders generally.” In re Troll Comme'ns, LLC, 385 B.R. 110, 119 (Bankr.
D. Del. 2008). A sufficiently pled claim for a breach of the duty of loyalty requires the plaintiff to
“allege facts showing that a self-interested transaction occurred and that the transaction was unfair
to the plaintiffs.” /d. (citing Joyce v. Cuccia, 1997 WL 257448, at *5 (Del. Ch. May 14, 1997)),
Inre Nat'l Serv. Indus., Inc., No. AP 14-50377 (MFW), 2015 WL 3827003, at *6 (Bankr. D. Del.
June 19, 2015); Jn re WF. Bradley Mortg. Capital, LLC, 598 B.R. 150, 162-63 (Bankr. D. Del.
2019).
“To show that a director was interested, it is usually necessary to show that the director
was on both sides of a transaction or received a benefit not received by the shareholders.” Jn re

Troll Comme'ns, LLC, 385 B.R. 110, 119 (Bankr. D. Del. 2008)

-3)-
Case 18-50633-KG Doc 83 _ Filed 09/16/19 Page 32 of 35

The Trustee contends that the Virgo Individuals breached their fiduciary duties of loyalty
and good faith in operating Alchemy. Compl. fj 258, 260. However, the Trustee does not allege
that any of the Virgo Individuals was self-interested, was on both sides of any transaction, or
received any benefit out of the transaction.

It seems that the Trustee alleges “bad faith” when he contends that the ARC transaction
was a “sweetheart deal for the benefit of Ardon Moore,” in order for the Virgo Individuals to get
access to Ardon Moore’s management of the Bass Family funds. However, the Trustee fails to
elaborate on any Virgo Individuals’ conduct, any of their personal reasons for entering into the
transaction, or any unfair benefit to the Virgo Individuals because of self-dealing. This vague
allegation lacks specificity to survive a motion to dismiss. The Court will grant the Motion to
Dismiss at the pleading stage.

L. Aiding and Abetting the Breach of Fiduciary Duty

The Trustee alleges that to the extent that the Virgo Individuals are found not to have a
fiduciary duty to Alchemy, they should be liable for having aided and abetted the breach of
fiduciary duties by other defendants. Compl. { 266. The Virgo Individuals argue that the Trustee
fails to plead all elements required to state a plausible aiding and abetting claim. Defs.’ Br. p. 35.

To prevail on a claim for aiding and abetting a breach of fiduciary duty, a plaintiff must
establish: “(1) the existence of a fiduciary relationship; (2) the fiduciary breached its duty; (3) a
defendant, who is not a fiduciary, knowingly participated in a breach: and (4) damages to the
plaintiff resulted from the concerted action of the fiduciary and the nonfiduciary.” Cargill, Inc. v.
JWH Special Circumstance LLC, 959 A.2d 1096, 1125 (Del. Ch. 2008); in re Troll Comme'ns,

LLC, 385 B.R. 110, 120 (Bankr. D. Del, 2008).
Case 18-50633-KG Doc 83 Filed 09/16/19 Page 33 of 35

At the pleading stage, the Trustee is entitled to plead in the alternative and to assert claims
of aiding and abetting to the extent that some defendants did not themselves have any fiduciary
duties or were shielded from breach of fiduciary duty claims by exculpatory provisions of debtor's
operating agreement. In re W.J. Bradley Mortg. Capital, LLC, 598 B.R. 150 (Banicr. D. Del. 2019).

The Trustee sufficiently alleges Perez breached his fiduciary duty in the Calrissian
Distribution. However, the Trustee fails to plead with specificity that any other director
“knowingly participated” in the Calrissian Distribution.

The Trustee sufficiently pleads the Virgo Individuais’ breach of fiduciary duty in funding
OA Holdings’ payrolls, paying Bentonville Film Festival’s employee obligations, making Jock
Animation Advance payment, and making Double Dutch International Advance payment.
Although the Trustee does not mention the defendants by name, the Trustee alleges that all the
Virgo Individuals were aware and participated in the transfers. Therefore, the Trustee states a claim
for aiding and abetting a breach of fiduciary duty against ail the Virgo Individuals,

For ANConnect’s deduction of $250,000 to satisfy OA Holdings’ obligation to_
ANConnect, the email communication between Bill Lee and ANConnect on August 18, 2015
shows that Bill Lee participated in this transaction. He might have breached his fiduciary duty in
the assumption of OA Holdings’ liability. However, the Trustee must plead with sufficient facts
how Bill Lee breached his fiduciary duty in Aichemy’s assumption of liability, and how any Virgo

Individuals knowingly participated in this deduction.!” The Trustee did not.

 

© According to the email communication, the ANConnect’s deduction of OA Holdings’ $250,000
responsibility was based on the collection provisions of the Transition Services Agreement signed between
Alchemy and ANConnect. Defs.’ Br. Ex.7. It is uncertain whether Bill Lee breached his fiduciary duty, and
it is the Trustee’s burden to plead with specificity if there is any wrongdoer or wrongdoing in this
transaction.

-33-
Case 18-50633-KG Doc 83 _ Filed 09/16/19 Page 34 of 35

The Court will grant the Motion to Dismiss the aiding and abetting a breach of fiduciary
claim to all other challenged transactions.

M. The Breach of Fiduciary Duty and Aiding and Abetting the Breach of Fiduciary Duty
Claims are Against the Individuals

The Trustee alleges the Virgo Individuals, Bili Lee, and Moore breached their fiduciary
duties to Alchemy in the Seventh and Eighth Claims. Compl. § 260, 265. The Seventh and the
Eighth Claims do not allege claims against the Virgo Entities. Paragraph 22 of the Complaint
states that the “Virgo Entities and the Virgo Individuals were and are the agents of one another.”
Id. at { 22. However, this is not sufficient to extend the breach of fiduciary claim against Aichemy
or its affiliates. A breach of fiduciary duty claim must be pled by specifically pointing out the
entity that was involved in the challenged transaction. The Court only considers the breach of
fiduciary claim and aiding and abetting the breach of fiduciary duty claim against the Virgo
Individuals in this Opinion.

N. Leave to Amend

Rule 15(a), made applicable here by Bankruptcy Rule 7015, provides that “a party may
amend its pleading only with the opposing party’s written consdent or the court’s leave. The
Court should freely give leave when justice so requires.” Fed. R. Civ. P. 15(a)(2). Granting such
leave is within the court’s discretion and courts liberally allow amendments. See, e.g., Valley
Media, Inc. v. Borders, Inc (In re Valley Media, Inc.) 288 B.R. 189, 192-93 (Bankr. D. Del. 2003);
In re Crucible Materials Corp., 2011 WL 2669113, at *4-5 (Bankr. D. Del. Jul. 6, 2011).
However, “denial of leave to amend is justified if there is undue delay, bad faith, a dilatory motive,
prejudice or futility.” Valley Media, 288 B.R. at 193 (citing in re Burlington Coat Factory Sec.

Litig., 114¥.3d at 1434).

-34-
Case 18-50633-KG Doc 83 Filed 09/16/19 Page 35 of 35

The Trustee seeks leave to amend in a footnote. Courts have observed that where a piaintiff
only requested leave to amend in a footnote in a response in opposing a motion to dismiss, doing
so was not the proper method to seek leave to amend. Malivuk v. Ameripark, LLC, 694 Fed,
Appx 705, 710-11 (11% Cir. 2017) (citing Posner v. Essex Ins. Co., Ltd., 178 F3d 1209, 1222
(11" Cir. 1999) (“Where a request for leave to file an amended complaint simply is imbedded
within an opposition memorandum, the issue has not been raised properly.”)). A plaintiff's request
for leave to amend a complaint is improper without indicating the particular grounds on which
amendment is sought. Mackereth v. Kooma, Inc., 2015 WL 2337273, at *12 (E.D. Pa. May 14,
2015) (quoting US. ex rel Zizic v. Q2Administrators, LLC, 728 F3d 228, 243 (3d Cir. 2013)
(denying plaintiff's footnote request for leave to amend the response in opposition to defendants’
motion to dismiss).

The Court will deny the Trustee’s request for leave to amend based on procedural
infirmities. The Court is not making a finding of undue delay, bad faith, a dilatory motive,
prejudice or futility. The Court finds that a request for leave to amend a complaint that is
embedded in a footnote of an opposition to a motion to dismiss is improper.

CONCLUSION
For the foregoing reasons, the Court grants in part and denies in part the Virgo Defendants

dismissal of the Seventh and Eighth Claim without prejudice.

   

Dated: September 16, 2019 van le: pga
| KEVIN S, U.S.B.J.

-35-
